Order entered August 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00595-CR

                       TADARROWL DERONE CARSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                            ORDER
       The reporter’s record was originally due in this appeal on August 21, 2014. The Court

has twice abated the appeal for findings regarding why the reporter’s record had not been filed.

On March 23, 2015, a portion of the reporter’s record was filed. On June 26, 2015, this Court

granted appellant’s motion to supplement the record and ordered Sharon Hazlewood, former

official court reporter of the Criminal District Court No. 7, to file, within thirty days, the

reporter’s record of the April 14, 2014 pretrial hearing. To date, Ms. Hazlewood has neither

filed the reporter’s record of that hearing nor communicated with the Court regarding the status

of the record. The appeal cannot proceed until the supplemental reporter’s record is filed.
           Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file, by AUGUST 17, 2015, the reporter’s record of the April

14, 2014 pretrial hearing.

           FAILURE OF SHARON HAZLEWOOD, FORMER OFFICIAL COURT
           REPORTER OF THE CRIMINAL DISTRICT COURT NO. 7, TO FILE
           THE SUPPLEMENTAL RECORD OF THE APRIL 14, 2014 PRETRIAL
           HEARING BY THE DATE HEREIN SET FORTH MAY RESULT IN THE
           ISSUANCE OF A SHOW CAUSE ORDER AND/OR A JUDGMENT OF
           CIVIL AND CRIMINAL CONTEMPT.

           We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, former official court

reporter, Criminal District Court No. 7; Vearneas Faggett, official court reporter, Criminal

District Court No. 7; the Texas Court Reporter’s Certification Board; and to counsel for all

parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE